DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed 03/29/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1, 2, 7, 13, 82, 86-87, 96, 137, 143 and 342 remain rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al., (US 20160031941) in view of Friedmann et al., (US 5,330,746).  This rejection applies to newly added claim 349.
Eckert et al. teaches compositions comprising “novel targeting peptides that specifically/preferentially bind to S. mutans” (STAMP) effective “to reduce the incidence and/or severity of dental caries and/or the incidence and/or severity of periodontal disease” (Abstract).
Useful forms for the antimicrobial peptides include “powders” (p. 36, para. [0358]), wherein the compositions may be included in “varnish” oral care formulations (p. 41, para. [0422]).  Oral dosage forms also comprise mannitol (p. 36, para. [0362]), as per claims 68, 79, 133
Suitable peptides include the C16G2 construct (TFFRLFNRSFTQALGK  GGGKNRLIIRKGIHIIKKY (NH2) (SEQ ID NO: 4)) (p. 13, para. [0221], Table 2), as per claim 79, 133, 143.
Effective amounts of antimicrobial peptide “will depend upon the severity of the disease and the general sate of the patient’s health” (p. 37, para. [0365]). Accordingly, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).  Here, it would have been obvious to provide effective amounts of antimicrobial peptide, as per claims 68, 79, 133.
In various embodiments the pH of the formulations have a range “from about pH 5.0 to about pH 8.5” (p. 40, para. [0407]), as per claims 13, 79, 133, and include “pH buffers” (pH adjuster) (Id. para. [0415]), as per claims 7, 13, 96, and “fluoride” (Id.), as per claims 82, 137.
Concerning claim 13, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113.)


Eckert et al. does not provide further details concerning dental varnishes.

Friedman et al. teaches dental varnish compositions “comprising either an antimicrobial agent or hypersensitivity agent embedded in a sustained release carrier such as an acrylic polymer” for “preventing dental caries, periodontal disease, and tooth sensitivity” (Abstract).
The varnishes are “liquids which (by polymerization, evaporation, etc.) become solidified to produce a film” . . . “to release an antibacterial agent or a hypersensitivity agent over a substantially period of time” (col. 5, lines 64 to line 2 of col. 6).
The prior art defines “sustained release” as “continuous release of an active substance at efficacious levels for a prolonged period of time, such as one hour or longer” (col. 6, lines 8-10]), as per claims 2, 87.  Accordingly, at least 4 hours, would  have been obvious.  The prior art teaches a specific embodiment that disintegrates after 5.5 hours (see Example 13, col. 15, lines 37-39).
The preferred polymers of Friedmen et al. “are polymethacrylates such as EUDRAGIT®” (col. 7, lines 45-49).
The prior art teaches a specific embodiment of a fluid varnish comprising Eudragit, polyethylene glycol (solvent), and CPC dissolved in ethanol (Example 1, col. 9, lines 45-50).  The prior art also teaches 1:1 combinations of Eudragit RL (amino methacrylate; polyethyl acrylate-co-methyl methacrylate co-trimethylamminoethyl methacrylate chloride) and Eudragit RS (see Example 2 at col. 10), as per claim 92.
Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. See MPEP 2144.06.  Thus, combining the STAMPs of Eckert et al. with the varnish fluid of Friedman et al. as claimed in the instant invention would have been prima facie obvious since they are both taught to be useful for treating dental caries and periodontal disease.  Use of a container for the components, as per claims 349, would have been obvious as means for storing the unused components.
Since determining effective amounts of STAMP is patient dependent, it would have been obvious to modify the ratio of powder to varnish fluid, as per claim 13, by routine experimentation.  Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.  


2) Claim 68, 79 and 133 remain rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al., (US 20160031941) in view of Friedmann et al., (US 5,330,746) as applied to claim 1 above, and further in view of Yang et al., (US 2017/0135922).
Since Eckert et al. teaches a “concentration of copolymer in the liquid varnish is 9.9% or greater” (col. 21, claim 1), it would have been obvious to have 28.6% of the varnish polymer as per claim 68.
Since Friedmann et al. teaches “ethyl alcohol” (ethanol) as an acceptable vehicle (col. 21, Claim 11), it would have been obvious to optimize a concentration range. Eckert et al. specifically teaches wherein “[t]he ratio of film components to solvents (water/alcohol) was 1:3.  Accordingly, it would have been obvious to have about 60% ethanol, as per claim 68.
Since the vehicle further comprises “a flavoring agent” (col. 21, Claim 12(c)), it would have been obvious to optimize a range for flavor, as per claim 68. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).

The combination of Eckert et al. and Friedmann et al., which is taught above, differs from claim 68, 79, 133 insofar as it does not teach histidine and sucralose.
Yang et al. teaches oral care compositions for treating “caries and periodontal disease” (p. 1, para. [0002]).
The compositions include basic amino acids “well known for their benefits combating cavity formation, and/or tooth sensitivity; and/or providing pH neutralizing effects” (p. 1, para. [0004]), wherein suitable basic amino acids include “histidine” (p. 2, para. [0023]); as well as “sucralose” as sweetening agent, which may be present “at levels of from 0.005% to 5%, by weight of the composition” (p. 4, para. [0037]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Here it would have been obvious to add the histidine and sucralose of Yang et al. to the compositions of Eckert et al. based in their recognized suitability for their intended use as ingredients suitable for use in compositions for treating caries and periodontal disease, as taught by Yang et al.

New by Amendment
3) Claim 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al., (US 20160031941) in view of Friedmann et al., (US 5,330,746) as applied to claim 86 above, and further in view of Evonik (Eudragit, Technical Information, Jul 2015, cited in IDS).
The combination of Eckert et al. and Friedmann et al., which is taught above, differs from claim 92 insofar as it does not teach Poly(butyl methacrylate-co-(d-dimetnylaminoethyl) methacrylate-co-methyl methacrylate at 1:2:1 mol ratio.

Evonik teaches EUDRAGIT E type polymers, e.g. “EUDRAGIT® E 100 is a cationic copolymer based on dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate with a ratio of 2:1:1” (p 1/6).
Evonik further teaches, “When the Test solution is poured onto a glass plate, a clear film forms upon evaporation of the solvents” (p. 2/6).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use EUDRAGIT E type polymers in the dental varnish of Friedmann et al. since Friedmann et al. prefers use of EUDRAGIT type polymers (see col. 7, lines 45-49) and EUDRAGIT E type polymers would have sufficed insofar as they are film-forming.

Response to Arguments
Applicant argues, “The cited art offers no teaching that would lead one of skill to expect that a dental varnish could be formulated that is capable of releasing an effective amount of a C16G2 STAMP to the surface of a tooth for at least 4 hours after application” (p. 12).
The Examiner disagrees.
It would have been obvious to formulate the C12G2 STAMP as a varnish in view of Eckert et al.  The teaching of a varnish among a list of other formulation types does not make it less obvious. See Merck & Co., v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("That the '813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious.")
Extended release varnishes, as well as suitable polymers for the varnishes, were taught in Friedmann et al.  Since the varnishes of Friedmann et al. are taught to deliver an active substance at efficacious levels for one hour or longer, formulating a varnish to deliver C12G2 STAMP for at least 4 hours would have been obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612